WILKEY, Circuit Judge,
concurring:
I am in agreement with all of the opinion except Part III. I am convinced that neither the purpose nor the scope of this investigation is adequately stated by the Federal Trade Commission at the outset; therefore, there was lacking the sufficiency of a fair notice which is the essence of due process. However, since the opinion of the court “leavefs] the door open for apellants to raise specific objections to production of documents that may fall outside the investigation’s stated scope” (and see concluding paragraph of Part III of the court’s opinion), I am disposed to agree with the result of remand reached here, in the belief that the trial judge will exercise an informed and conscientious discretion when the above referred to specific issues are raised.